DETAILED ACTION

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 7/14/2020 and 6/22/2021, with respect to the rejection of claims 1-19 and 21-26 have been fully considered and are persuasive in view of the provided translation.  The previous grounds of rejection has been withdrawn. 

Allowable Subject Matter

Claim 1-19 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 9, 17 and 21, The prior art fails to teach, suggest or disclose a first message comprises indication information, at least one cell identifier, and at least one resource type, wherein the indication information indicates the second base station to report resource status based on a network slice, the first message comprises slice identification information of a network slice, at least one cell identifier, and at least one resource type wherein the at least one cell identifier comprises an identifier of a cell whose resource status needs to be reported, and wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported where the transmitted/received resource information includes resource status information comprising slice identification information of the network slice and a resource status corresponding to the slice identification information of the network slice. That is, looking to the prior art of record, Ahluwalia, et al Nakamura, et al. (US Pre Grant Publication No. 2013/0072201 A1) represent the closet art related to this limitation.
Ahluwalia discloses sending, by the first base station, a first message to the second base station, wherein the first message is used to request the second base station to report a resource status, wherein the first message comprises, a first cell identifier list wherein the first cell identifier list comprises an identifier of a cell whose resource status needs to be reported. (Ahluwalia discloses a first base station requesting a load report/sending a first message to a second base station, including an indication of which associated cells [i.e. cell identifier] are to be measured and receiving a report for the cells in response from the second base station [paragraphs 0016, 090-0091; 0092-0105; claim 14].)
	However, The system of Ahluwalia fails to disclose the first message comprises indication information, and at least one resource type, wherein the indication information indicates the second base station to report resource status based on a network slice, the first message comprises slice identification information of a network slice, and at least one resource type, wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported where the transmitted/received resource information includes resource status information comprising slice identification information of the network slice and a resource status corresponding to the slice identification information of the network slice.
The system of Nakamura was looked at as the closest prior art to cure these deficiencies, but does not fully teach the claimed invention. Nakamura can be viewed as teaching indication information of resource type wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported and the reporting of the requested resource type. (Nakamura discloses that a class/resource type set could include resource type(s) to be reported in a request from a first to a second base station [paragraph 0037-0039; 0082-0086].) 
Ahluwaliaas modified by Nakamura still fails to disclose the first message comprises indication information, wherein the indication information indicates the second base station to report resource status based on a network slice wherein the at least one resource type comprises a type of a resource whose resource status needs to be reported where the transmitted/received resource information includes resource status information comprising slice identification information of the network slice and a resource status corresponding to the slice identification information of the network slice. Furhtermore no other art teaching a request including a slice identification information where the reported resource status includes a network slice and a resource status corresponding to the slice identification information of the network slice could be located. Furthermore, given the number and type of combinations already made, the further combination of art directed to this element with the art of Ahluwalia and Nakamura was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 2-8, 10-16, 18, 19 and 22-26, the claims depend from claims 1, 9, 17 and 21 and are allowable for at least the reasons stated with respect to those claims, supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466